Citation Nr: 1453410	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-21 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD), to include irritable bowel syndrome, acid reflux, and hiatal hernia.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1969 to December 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The June 2010 rating decision granted service connection for GERD, to include claimed irritable bowel syndrome, acid reflux, and hiatal hernia, and assigned a 10 percent evaluation effective May 11, 2009; and continued a noncompensable evaluation for bilateral hearing loss.  The June 2011 rating decision continued a 50 percent evaluation for PTSD.   

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, in the December 2008, June 2009, and June 2012 VA examinations, it is alleged that the Veteran's service-connected PTSD prevents him from retaining or maintaining employment.  A TDIU claim has therefore been inferred.

The Board has reviewed the Veteran's paper claims file as well any electronic records contained in the Veterans Benefits Management System (VBMS) system and the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

GERD

A review of the claims file indicates that during the March 2010 and May 2010 VA esophagus and hiatal hernia examinations, the Veteran reported that he was seeing his primary care provider for treatment for his GERD every three months.  However, there are no treatment records pertaining to treatment for the Veteran's GERD in the claims file.  On remand, VA should contact the Veteran and have him complete the proper release forms if necessary, and then obtain the complete treatment records from the Veteran's primary care physician, as well as any other facilities, private or VA, where he has received treatment for his condition.

Bilateral Hearing Loss

The Veteran was last afforded a VA audiological examination in June 2012.  The examiner determined that the Veteran's hearing loss did not impact ordinary conditions of daily life, including the ability to work, but provided no explanation for this finding or any discussion on the effects of the Veteran's hearing loss on occupational functioning and daily activities.  VA hearing examination reports must include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  Thus, a new examination is required.

PTSD

With regard to his claim for an increased rating for PTSD, the Veteran was most recently afforded a VA examination in June 2012.  However, the Board finds that this examination is inadequate for rating purposes, and that a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The June 2012 VA examiner noted that the Veteran had consistently denied suicidal ideation in treatment records, and did not indicate that suicidal ideation applied to the Veteran's diagnosis of PTSD. However, at the end of the report, the examiner noted that the Veteran had symptoms of depression, and also stated that the Veteran had "rare passive thoughts of suicide when he thinks 'why not just give up.'  He denies any plan or intention to act on these thoughts.  Veteran was provided with the national suicide hotline number."  Based on these contradictory findings, the June 2012 VA examination report is inadequate; as such, the Veteran should be afforded a new VA examination in connection with his claim for an evaluation in excess of 50 percent for PTSD.

Additionally, all updated VA treatment records should be obtained and associated with the claims file.

TDIU

With regard to the issue of TDIU, the Board finds that this claim is inextricably intertwined with the issues of an increased evaluation in excess of 50 percent for PTSD, a compensable evaluation for bilateral hearing loss, and an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD), to include irritable bowel syndrome, acid reflux, and hiatal hernia, as the resolution of those issues might have bearing upon the Veteran's claim for TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to TDIU should be considered after the increased rating claims are reconsidered.  

Finally, to ensure that all relevant factors are identified and considered, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and should be provided notice of the requirements for substantiating a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding TDIU, to include a specific request for a properly completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran should be contacted and asked to identify his primary care physician, as well as medical facilities/doctors, VA or private, that treated him for his GERD, to include irritable bowel syndrome, acid reflux, and hiatal hernia.  After securing any necessary authorizations, VA should obtain all identified treatment records not already associated with the claims file.  

3.  Obtain updated VA treatment records from the Kansas City VA Medical Center, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of December 2010 to the present.

4.  After completion of the above, schedule the Veteran for a VA audiological examination to determine the level of disability of his service-connected bilateral hearing loss.  The entire claims file should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  The examiner must also provide a full description of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

5.  Schedule the Veteran for a VA PTSD examination to determine the current severity and extent of his service-connected PTSD.  The examiner must review the claims folder in conjunction with the examination.  All required testing (including a mental status examination) must be performed.  The examiner must specifically comment on the impact of PTSD on the Veteran's occupational functioning, and how the Veteran's PTSD impacts his ability to obtain and/or maintain substantially gainful employment, including providing an opinion as to whether it is at least as likely as not that his PTSD would preclude him from obtaining or maintaining substantially gainful employment.  A detailed rationale is required for the opinion provided.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  The claim for TDIU should then be adjudicated.  If the benefits sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



